Title: To James Madison from George Joy, 16 April 1804 (Abstract)
From: Joy, George
To: Madison, James


16 April 1804, London. “I wrote you the 3rd febry. in the assurance that my letter would not reach you till after the recess.…
“The subject of the present is real business, and such as I cannot but contemplate as connected with a maxim of that wise and just policy for which the purchase of Louisiana has furnished so propitious an opening.…
“You are acquainted with the Arrestation of the American ships in the river La Plata—what progress has been made in the diplomatic Efforts to obtain the Emancipation of that property, and reparation of the damages thereby sustained, I am unadvised, … tho’ my last advices from spain, as I believe I informed you, were, that nothing was done or likely to be done until the Minister of the U:S: was authorised to hold a higher tone. Respecting the Ships Eliza and Rising Sun I can speak confidently that Mr: Pinckney has had regular advice; and if the Plea on the part of the Court of Spain has continued to be, that they must wait the returns of the regular Tribunals of the Country, that Plea exists no longer.…
“Mr: Russell advises the Owners in Boston, in a letter passing through my hands under date 17 Decr: last, that a Packet had arrived from Spain on the 14th and a frigate on the 15th., that the latter had brought out the new Governor of Montevideo. He adds ‘I am told the packet has brought a royal order to restore all the American property detained in this Country with permission to sell the same on payment of the regular duties.’…
“The measures he is adopting to obtain satisfaction for this outrage … are judicious and correct. He states the damage resulting from his detention by an Estimate of the Amot: for which his Goods would have sold at Batavia, (if he had been allowed to proceed agreably to his avowed intention), and the prices at which he would have bought his return Cargoes.… As he has been detained long enough to perform four such voyages, some measure of reimbursement must be found for the time, expences, and wear and tear of shipping, subsequent to the period at which such voyage must have ended.
“…If there be a Man on earth of whom it may be confidently averred that he would not put the property of his Principles to an unnecessary hasard … that man, in my estimation, is Jo: Russell. Nor should I speak thus confidently from my own opinion, grounded, tho’ it be, on many years acquaintance with him, man & boy; but that I find among a very large acquaintance, that he has made in different parts of the world, it is a very common saying when his name is mentioned ‘that is the Man that every one speaks well of.’… His friendship is warm and lively, his zeal patriotic, and the true honor of his Country very near his heart; of which he gave a grateful proof in his attention to the family of Lafayette whom he could only know as the benefactor of the U:S:, whose son he provided [for] and sent to America at his own Expence, and whose wife he constantly visited in disguise and nourished in the prison of Robespierre at the risk of his life. Lafayette never speaks of him without emotion; all his family have a grateful sense of his services, of the expressions of which they are no way parsimonious; and Mr: Monroe, who knew him well in Paris, says (to use his own words) he is as good a fellow as ever lived.…
“You perceive that my view is to have the Claims for redress of Injury by the seizure of the American Ships in La Plata and other spanish territories funded upon the purchase of East Florida which I presume the Government of the U:S: means to make an object of early negotiation. Indeed I think no time is to be lost in the business; for should Spain take sides in the present Contest either with France or England (and even the latter is not impossible) her Price will be enhanced and the difficulty of effecting it encreased.…
“It would no doubt be a pleasant thing if a satisfactory adjustment of the question of the western and northern boundaries of Louisiana could be made at the same time; but if this must of necessity be a work of time the other is too important to be delayed for it. In the Event of such a negotiation you will judge too, how far this prominent Case of Mr: Russell (supposing Proofs of the above facts to be present) may be urged by the Minister of the U:S: at Madrid as a subject demanding redress;… and you will oblige me by a line merely to say whether such object be in the Contemplation of the President or what he will do herein; and also by advising the Owners (addressed to Mr. John Joy in Boston) to the same effect.
“Now as to Politics—qu’est ce qu’il faut dire?—the prevailing Topics of the day, exclusive of the invasion, which I still think was never intended, are the Execution of the Duke D’Enghien, which I don’t believe, (tho’ the Hamburg Correspondenten is very good newspaper authority[)]; and the Correspondence of Mr Drake, which I do—tho’ it is treated here as a mere fabrication. I don’t at all doubt the trial of the young Condé by the packt Jury of Generals nor the unity of their votes returned to the Grand Judge; but the half measure of shooting him in the night does not appear to me to consist with the Policy of Buonaparté. I should wonder less at his keeping him as a hostage or boldly destroying him in the face of day.… For the letters of Mr Drake—were I only to attend to the partial abstracts blended with the french Comments I might doubt their authenticity; but having read the whole, tho’ cursorily, I see nothing in them so very improbable … and there is something like positive evidence of Mr Drake knowing nothing of any Conspiracy in which Moreau was concerned; the proof of which or imposing appearance of such proof I consider as Buonaparte’s first object. It is not in his nature to forgive the well earned popularity of Moreau whom he cannot fail to know as the Idol of france.… Every nation, I presume, has its system of espionage, and where the line is drawn between the privileged spy and the mercenary I am not learned enough to know; but I think there are few Agents of this Court or any other that will not collect and transmit to their Cabinets all the information they can, and make a merit of conveying early intelligence.… The Conventional Character of an Ambassador is, I take it, confined to his intercourse with the nation to which he is sent, but he does not cease to be a subject or Citizen of his own state; neither is any authority to be found, as I believe, that prohibits his performance of other services to his sovereign; and therefore I conclude that a deliberate Court of Civilians would allow that what he might do consistently with the Law of Nations in his private Capacity, he may still do, save as to the nation to which he has an accredited legation. Of Mr Drake I know nothing—if there be that Criminality in his Correspondence imputed to it by some, but which I confess I do not see, he ought to be heard in his defence before he is condemned; and, whether the administration here have or have not been concerned in Plots for blowing up Powder Mills and fomenting divisions to distract their enemies’ Councils, I am persuaded that Talleyrand, whose diplomatic talents are as superior as the grand Judge’s legal ones are inferior to the middle standard, will nevertheless be sadly puzzled to persuade the people of England or the powers of the Continent that any Plan of Assassination was sanctioned by such a man as Mr: Addington.
“Speaking of assassination—the public mind is in a train of preparation for hearing of the death of Pichegru by the wounds he received when arrested. As Moreau made no resistance, the fates are providing for him some other mode of exit, which will probably be soon announced, unless he should consent to be the Victim of the consular pretension to Clemency. Every species of imposition may be expected from this man, who has no other measure of means than the end proposed, nor any other end than his own personal aggrandisement; and if you will consent to lengthen your lease of Life by a voyage to Europe I will insure you at a small premium the representation, (with some variation,) of the old scenes of the Guelphs & Gibelins; you shall see Lambert vrs. Berenger revived in the Characters of Bourbon vrs. Buonaparte—Formosus vrs. Sergius, and after them Urbain vrs. Clement disputing ‘mutato nomine,’ the holy see; and the finest Countries in Europe lacerated in the Contest.… I do not say that providence is holding out these Examples expressly as a guide to the American people; but I do say that, unless they be influenced by them to maintain in the Government the fairest possible medium between anarchy and despotism, they are not likely to believe Moses and the Prophets, neither will they be convinced tho’ one rise from the dead.”
